SCHEDULE A Investor Class: Direxion Monthly S&P 500˛ Bull 2X Fund Direxion Monthly NASDAQ-100˛ Bull 2X Fund Direxion Monthly Small Cap Bull 2X Fund Direxion Monthly Dollar Bull 2X Fund Direxion Monthly Emerging Markets Bull 2X Fund Direxion Monthly Developed Markets Bull 2X Fund Direxion Monthly 10 Year Note Bull 2X Fund Direxion Monthly Latin America Bull 2X Fund Direxion Monthly Commodity Bull 2X Fund Dynamic HY Bond Fund HY Bear Fund Evolution Managed Bond Fund Evolution All-Cap Equity Fund Evolution Market Leaders Fund Evolution Alternative Investment Fund Direxion Monthly S&P 500˛ Bear 2X Fund Direxion Monthly NASDAQ-100˛ Bear 2X Fund Direxion Monthly Small Cap Bear 2X Fund Direxion Monthly Dollar Bear 2X Fund Direxion Monthly Emerging Markets Bear 2X Fund Direxion Monthly Developed Markets Bear 2X Fund Direxion Monthly 10 Year Note Bear 2X Fund U.S. Government Money Market Fund Direxion Monthly China Bull 2X Fund Commodity Trends Strategy Fund Financial Trends Strategy Fund Direxion/Wilshire Dynamic Fund PSI Core Strength PSI Macro Trends PSI Total Return Institutional Class: Direxion/Wilshire Dynamic Fund Last revised August 26, 2009
